Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 10-17 in the reply filed on 06/02/2022 is acknowledged.  The traversal is on the ground(s) that “Hence, it is urged that Groups 1 and 2 are at best, different embodiments of a single inventive concept for which a single patent should issue. These Groups do not constitute distinct inventions such as to require that their subject matter be prosecuted in separate application. Moreover, there is not extra burden on the Patent and Trademark Office to examine the allegedly separate invention in a single patent application. Further, a different classification of the method and apparatus claims does not preclude inclusion of both form of claims in the same application. As stated in the decision of the Board of Appeals in Ex parte McGowan, (64 U.S.P.Q. 429), “...different classification of apparatus ... and a method ... do not appear to be pertinent to the question of division between such similar inventions as are covered by appellant’s claims.” on response page 2, lines 8-17.  This is not found persuasive because Groups | and II lack unity of invention because even though the inventions of these groups require the technical feature of a magnetic pulse method for joining tubular parts, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Grubb (US 2015/0328712). Li teaches a magnetic pulse method for joining two tubular parts (501, 502, or 701, 702) (abstract), an internal part (501, 701) and an external part (502, 702), the method comprising steps of: on a longitudinal portion of the external part, reducing a thickness of the annular wall of the external part such that the annular wall has a decreasing thickness on the longitudinal portion (as shown in Fig. 5 and 7), the thickness of the annular wall of the external part being reduced by removing a layer of material from the outer surface of the annular wall (as shown in Fig. 2 and 3; p.0040-0041); positioning the two tubular parts one inside the other to form an overlap region that at least covers the longitudinal portion (as shown in Fig. 5 and 7); positioning the two tubular parts opposite a coil (521, 721) such that the longitudinal portion is arranged opposite an active part of the coil (as shown in Fig. 5 and 7); and connecting the two tubular parts by magnetic pulses (abstract; p.0043; p.0045).
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “removing a layer of material from an inner surface of the external part” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Grubb in view of Grubb (US 2015/0328712) in view of Anderson (US 2007/0158390).
Regarding claim 10, Grubb teaches a magnetic pulse method for joining two tubular parts (301, 302 or 311, 312 or 321, 322 or 331, 332 or 341, 342 or 501, 502, or 701, 702) (abstract), an internal part (302, 312, 322, 332, 342, 502, 702) and an external part (301, 311, 321, 331, 341, 501, 701), the external part comprising an annular wall having an outer surface and an inner surface (as shown in Fig. 3, 5 and 7), the external part having an inner diameter greater than an outer diameter of the internal part (as shown in Fig. 3, 5 and 7), the method comprising steps of: on a longitudinal portion of the external part, reducing a thickness of the annular wall of the external part such that the annular wall has a decreasing thickness on the longitudinal portion (as shown in Fig. 3, 5 and 7), the thickness of the annular wall of the external part being reduced by removing a layer of material from the inner surface of the annular wall (as shown in Fig. 2 and 3; p.0040-0041); positioning the two tubular parts one inside the other to form an overlap region that at least covers the longitudinal portion (as shown in Fig. 3, 5 and 7); positioning the two tubular parts opposite a coil (521, 721) such that the longitudinal portion is arranged opposite an active part of the coil (as shown in Fig. 5 and 7); and connecting the two tubular parts by magnetic pulses (abstract; p.0043; p.0045).
Grubb fails to disclose wherein the thickness of the annular wall of the external part being reduced by removing a layer of material from the outer surface of the annular wall.
Anderson teaches a joining method for joining two tubular parts (3, 4), wherein the thickness of the annular wall (wall of 3) of the external part (3) being reduced by removing a layer of material from the outer surface of the annular wall (as shown in Fig. 1 and 13).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the method of Grubb, with Anderson, by reducing the thickness of the annular wall of the external part by removing a layer of material for the outer surface of the annular wall, for the advantages of an easier welding of the tubular parts.
Regarding claim 11, Grubb and Anderson combined teach the joining method as set forth above, wherein the thickness of the annular wall of the external part is reduced such that the thickness is monotonically decreasing towards a first end of the external part (Grubb, Fig. 3; Anderson, Fig. 1 and 13).
Regarding claim 12, Grubb and Anderson combined teach the joining method as set forth above, wherein the thickness of the annular wall (Anderson; wall of 3) of the external part (Anderson; 3) is reduced such that the thickness is constant over a first portion (Anderson; as shown in Fig. 13 below) of the longitudinal portion and is monotonically increasing on a second portion of the longitudinal portion (Anderson; as shown in Fig. 13 below).
[AltContent: textbox (External Part)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Inner surface of the external part)][AltContent: arrow][AltContent: textbox (Second portion)][AltContent: arrow][AltContent: textbox (First portion)]
    PNG
    media_image1.png
    473
    392
    media_image1.png
    Greyscale



Regarding claim 13, Grubb teaches the joining method as set forth above, wherein the thickness of the annular wall (Anderson; wall of 3) of the external part (Anderson; 3) is reduced by removing a layer of material from an inner surface of the external part (Anderson; as shown in Fig. 13 above).
Regarding claim 14, Grubb and Anderson combined teach the joining method as set forth above, wherein the thickness of the annular wall of the external part is reduced by machining (Grubb; as shown in Fig. 3; p.0040).
Regarding claim 15, Grubb and Anderson combined teach the joining method as set forth above, further comprising a step of forming at least one pattern (Anderson; as shown in Fig. 1 and 13) on an outer surface of an annular wall (Anderson; wall of 4) of the internal part (Anderson; 4), the forming step being carried out prior to the positioning steps (Anderson; p.0050).
Regarding claim 16, Grubb and Anderson combined teach the joining method as set forth above, wherein said at least one pattern is produced by machining (Anderson; p.0050).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Grubb in view of Grubb and Anderson as set forth above, and further in view of Wendt (US 4,002,285).
Regarding claim 17, Grubb and Anderson combined teach all the elements of the claimed invention as set forth above, except for, wherein the step of forming said at least one pattern and the step of reducing the thickness of the annular wall of the external part are carried out simultaneously.
Wendt teaches a joining method for joining two tubular parts (14, 16), wherein the step of forming said at least one pattern (pattern formed on an outer surface of 16 when heating and crimping is applied; as shown in Fig. 4) and the step of reducing the thickness of the annular wall (wall of 14) of the external part (14) are carried out simultaneously (as shown in Fig. 4).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the method of Grubb and Anderson, with Wendt, by simultaneously forming the pattern and reducing the thickness of the annular wall of the external part, for the advantages of a faster welding process.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2014/0124075, US 7,481,350 and US 4,669,650.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                             
06/13/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761